*704
James W King & Jane King adsm Edward Brooks

Joint Administrators of the Estate of the late William J McGee deceased
And the said James W King & Jane King, Joint Administrators as aforesaid, by Sibley & Whitney their Attys come & defend the wrong & injury when &c & say that they did not undertake & promise in manner & form as the said Edward Brooks hath above thereof complained against them & of this they put themselves upon the Country, &c & the plaintiff likewise.
And for a further plea in this behalf, the said James W King & James King, joint administrators as aforesaid, by leave of the Court here, for this purpose first had & obtained, according to the form of the Statute in such case made & provided, say, that the sd Plaintiff ought not to have or maintain his aforesaid action thereof against them, because they say, that before the commencement of the sd Action by the sd Plff. against the sd Defts as joint Administrators, as aforesaid, they did, according to the Statute in such case made & provided, represent the Estate of the sd Wm McGee, their said Intestate as insolvent, before the Honorable Charles Earned, Judge of Probate for the County of Wayne, & did pray that Commissioners might be appointed according to the Statute. — which sd Prayer of them the said Joint Administrators, was granted by the sd Judge of Probate, & commissioners were appointed by the said Judge, to audit, settle & allow the claims of all the creditors of the Estate of the sd McGee, & report the same for the acceptance of the said Judge that a dividend may be made for the sd creditors of the said Insolvent Estate, according to the Statute in such case made & provided.
And further they say that by the first Section of the Act of this Territory, Entitled “An Act for the distribution of Insolvent Estates” it is provided that no action brought against any administrators after the Estate of the Intestate, shall be represented insolvent, shall be sustained, — Except for debts due for Rates or taxes, the deceased’s last sickness & funeral charges, unless the Executor or Administrator shall consent to have the same Settled by due course of Law. And the said Defendants Joint Administrators as aforesaid, aver that the said Demand set forth in the sd Declaration & the said Note in said Declaration set forth, if any such Exists, was not for Rates or Taxes or for the last sickness or funeral Expenses. And the said Defendants Administrators as aforesaid, aver that they have never consented that the same be settled by due course of Law, as contemplated by the Section of the sd Statute, the Title of which is above recited. And this they are *705ready to verify, wherefore they pray Judgment, if the said Edward Brooks ought to have or maintain his aforesaid action thereof against them &c
Sibley & Whitney.
Detroit Nov: 25. 1822.